                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                          Case Number: 4:18−cr−00103

Carlos Otavio Guimaraes
Jemima Da Rocha Guimaraes




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Alfred H Bennett
PLACE:
Courtroom 8C
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 11/15/2019
TIME: 11:00 AM

TYPE OF PROCEEDING: Miscellaneous Hearing


Date: October 25, 2019
                                                      David J. Bradley, Clerk
